DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Claims 15-20 are directed towards a computer program product.  The broadest reasonable interpretation of a claim drawn to a computer program product (also called computer readable medium, machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim and specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hur, US 7,181,620.

Regarding claim 1, Hur discloses a method for secure transport of data, the method comprising: 
defining a trust relationship based on a secret (fig. 3B, step 312 initial bootstrap phase, in which it acquires basic information about an administrative entity (registration server) that it can trust.  Column 10, lines 59-col. 11, line 3, registration service identifier associated with a device identifier); 
associating a trusted transport key identity (TTKI) based on the defined trust relationship (fig. 3B, step 314, key registration phase, a long lived symmetric device key is established as a realm key.  Fig. 4A, Generate Public/Private key pair and store in the database associated with the administrative entity or registration service that is identified by the Registration Service Identifier. Col. 11, lines 8-22); 
receiving a trusted transport key (TTK), wherein the TTK is digitally signed and encrypted with the TTKI (fig. 3B, step 316, after a device has a long-lived device key, it may contact a distributed key management service in order to obtain a shorter-lived key.  Fig. 4B, receive public key certificate); 

enveloping the secret with the TTK (col. 14, lines 10-13: Thereafter, the session key is provided in a ticket that contains policy information. In one embodiment, the ticket provided by the key management service is termed a ticket granting ticket. Fig. 6: Upon successful authentication, key management server 600 provides device 510 with a short-lived symmetric key, termed a Short-Term Device Symmetric Key. In one embodiment, the key management server 600 encapsulates the Short-Term Device Symmetric Key in a Short-Term Ticket Granting Ticket with associated policy information.)Regarding claim 2, Hur discloses the method of claim 1, further comprising: requesting an exporter key from the TTKI; signing the TTK with a digital certificate; and encrypting the TTK with the TTKI based on the digital certificate (FIG. 4B is a flow diagram of a second alternative for a security-staging sub-phase. In block 410, the device generates a public/private key pair, as in block 402. In block 412, the Device Public Key is registered with a certification authority. The certification authority may be a public or commercial certification authority such as that operated by VeriSign. In block 414, the device receives a public key certificate). Regarding claim 3, Hur discloses the method of claim 1, wherein the secret is created by a user (fig. 3A, block 308, the network device is configured for basic operation, and for one or more services that have 

As per claims 8-14, this is a system version of the claimed method discussed above in claims 1-7 wherein all claimed limitations have also been addressed and/or cited as set forth above.

As per claims 15-20, this is a computer program product version of the claimed method discussed above in claims 1-7 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434